

Exhibit 10.5





SPECIAL COMPLIANCE AMENDMENT 2014-3
NORDSTROM 401(k) PLAN & PROFIT SHARING
(2008 Restatement)


The Nordstrom 401(k) Plan & Profit Sharing (the “Plan”) is hereby amended as
follows pursuant to Plan Section 13.1-3(a) to comply with the request of the
Internal Revenue Service on review of the Plan’s tax-qualified status concerning
technical compliance with the requirements of Code section 401(a)(30) and the
Treasury Regulations issued thereunder:


1.    Section 5.2-5 (Excess Deferrals) is deleted in its entirety and replaced
with the following, effective for Plan Years commencing on and after January 1,
2007:


“5.2-5    Excess Deferrals. “Excess Deferral” means, for a given calendar year,
that amount by which each Participant’s total elective deferrals (as defined in
Code § 402(g)(3)) under all plans of all employers exceeds the sum of the dollar
limits in effect under Code § 402(g) for the calendar year and under Code §
414(v) for the taxable year, as annually indexed by the Secretary of the
Treasury. For the Plan Year beginning on January 1, 2014, the Code § 402(g)
dollar limit is $17,500, and the Code § 414(v) dollar limit is $5,500. The Plan
Administrator will distribute any Excess Deferral, adjusted for investment gains
and losses, to the Participant no later than April 15 of the calendar year
immediately following the close of the calendar year for which the Excess
Deferral is made. Solely for the Plan Year beginning January 1, 2007, the
adjustment for investment gains and losses shall include gains and losses from
the close of the Plan Year in which the Excess Deferral arose through a date not
more than seven days before the actual distribution date. If an Excess Deferral
occurs because of deferral amounts under plans maintained by an Employer
combined with deferrals under one or more plans not maintained by an Employer,
the excess shall be distributed if the following conditions are satisfied:


FIRST, the Participant notifies the Plan Administrator of the Excess Deferral by
March 1 following the close of the year, unless the Plan Administrator waives
the deadline; and


SECOND, the notice specifies how much of the Excess Deferral is to be
distributed from this Plan.”


IN WITNESS WHEREOF, pursuant to proper authority, this Special Compliance
Amendment 2014-2 has been executed on behalf of the Company this ________ day of
________________, 2014.


NORDSTROM, INC.






By:                            
Title:    Executive Vice President
Human Resources and Diversity Affairs

